Name: Commission Regulation (EEC) No 3435/87 of 17 November 1987 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 87 Official Journal of the European Communities No L 327/9 COMMISSION REGULATION (EEC) No 3435/87 of 17 November 1987 amending the arrangements for imports of certain textile products originating in Taiwan Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee set up under Article 10 of Council Regu ­ lation (EEC) No 1023/70 (3), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ('), as amended by Regulation (EEC) No 1438/87 (2), in parti ­ cular Article 2 (5) thereof, Whereas Community imports arrangements for certain textile products originating in Taiwan were established by Council Regulation (EEC) No 4134/86 for the period 1 January 1987 to 31 December 1991 ; whereas those import arrangements were amended by Council Regula ­ tion (EEC) No 1438/87, Whereas it has been found necessary to increase certain of the quantitative qutas established by the abovementioned Regulation (EEC) No 1438/87 to take account of the requirements of the Community market ; HAS ADOPTED THIS REGULATION : Article 1 The Annex II to Regulation (EEC) No 4134/86 is hereby amended in accordance with the Annex to this Regula ­ tion in respect only of the year 1987. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 386, 31 . 12 . 1986, p . 1 . 2) OJ No L 139, 29 . 5 . 1987, p . 1 . (3) OJ No 124, 8 . 6 . 1970, P. 1 . No L 327/ 10 Official Journal of the European Communities 18 . 11 . 87 ANNEX ¢ANNEX II Cate ­ gory OCT heading No (1987) NIMEXE code ( 1987) Description Third countries Mem ­ ber States Units Additional quantities 1987 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69, 70, 71 , 73, 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98 , 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Taiwan BNL tonnes 80 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of synthetic fibres staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Taiwan BNL tonnes 50 4 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 A II b) 4 mm) 1 1 22 33 44 60.04-19, 20, 22, 23, 24, 26, 39, 41 , 50 , 58, 69, 71 , 79, 88 60.05-86, 87, 88 , 89 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair, undervests and the like, knitted or crocheted Taiwan BNL tonne 40 O 5 60.05 A la) II b) 4 bb) 1 1 aaa) v bbb) ccc) ddd) eee) 22 bbb ccc) ddd) eee) fff) ijij) 11 60.05-01 , 29, 30, 32, 33, 34, 39, 40, 41 , 42, 43, 80 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Taiwan BNL 1 000 pieces 35 (') The quantitative limit shown cover only the products falling within NIMEXE codes 60.05-86, 87, 88 , 89 . No L 327/ 1118 . 11 . 87 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) . (7) (8) 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) ee) 60.05-22, 23, 24, 25 61.02-78, 82, 85 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres Taiwan BNL 1 000 pieces ( 50 8 61.03 A I II IV 61.03-11 , 15, 18 Men's or boys shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres Taiwan BNL 1 000 pieces 20 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man ­ made fibres Taiwan BNL 1 000 pieces 20 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13 , 15, 19, 21 , 23, 25, 28, 32, 34, 36, 38 , 39, 42, 44, 45, 46, 47 Yarn of staple or waste synthetic fibres, not put up for retail sale Taiwan BNL tonnes 80 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75, 81 , 85, 91 , 95, 99 Yarn of staple or waste artificial fibres, not put up for retail sale Taiwan BNL tonnes 150 28 60.05 A II b) 4 ee) 60.05-60, 63, 65 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man ­ made fibres Taiwan BNL 1 000 pieces 20 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polye ­ thylene or polypropylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Taiwan BNL tonnes 10 35 51.04 All IV 51.04-05, 10, 11 , 13 , 15 , 17, 18 , 21 , 23, 25, 27, 28, 32, 34, 36, 41 , 48 Woven fabrics of synthetic fibres (conti ­ nuous), other than those for tyres of cate ­ gory 114 Taiwan BNL tonnes 25 67 60.05 A II b) 5 bb) B 60.06 Bill 60.05-92, 93, 94, 95, 96, 97, 98 , 99 60.06-96, 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travel ­ ling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories Taiwan BNL tonnes 15 No L 327/ 12 Official Journal of the European Communities 18 . 11 . 87 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 68 60.03 A 60.04 A I II a) b) c) III a ) b) c) d) 60.05 A II b) 1 5 aa) 61.02 Ala) b) 61.04 A 61.11 A 60.03-01 , 03, 05, 09 60.04-02, 03, 04, 06, 07, 08, 10, 11 , 12, 14 60.05-06, 07, 08 , 09, 91 61.02-01 , 03 61.04-01 , 09 61.11-10 Babies' garments and clothing accesso ­ ries, excluding babies gloves, mittons and mitts of categories 10 and 87, and woven babies stockings, socks and sockettes of category 88 Taiwan BNL tonnes 20 77 61.01 B V f) 1 61.02 B II e) 8 aa) 61.01-82 61.02-86 Ski suits, other than knitted or crocheted Taiwan D BNL tonnes 429 7'